 



EXHIBIT 10.57
FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE (“Amendment”) is made and entered into as of
October 1, 2006 (the “Effective Date”), between O’HARE PLAZA I LLC, a Delaware
limited liability company (“Landlord”), and PCTEL, INC., a Delaware corporation
(“Tenant”).
Recitals

  •   Landlord’s predecessor and Tenant entered into that certain Lease dated
July 30, 2002 (the “Lease”), demising Suite 400 (the “Premises”) as depicted
therein in the Building located at 8725 West Higgins Road, Chicago, Illinois
60631, in the Project commonly known as O’Hare Plaza I. The Premises consist of
approximately 12,624 rentable square feet (“RSF”).     •   Tenant desires to
expand the Premises, extend the term of the Lease that expires on August 20,
2007, and otherwise amend the Lease as provided herein.

Terms
NOW, THEREFORE, in consideration of the mutual covenants contained herein and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby amend the Lease as follows:
1. Definitions. All capitalized terms not otherwise defined herein shall have
the meaning set forth in the Lease.
2. Integration of Amendment and Lease. This Amendment and the Lease shall be
deemed to be, for all purposes, one instrument. In the event of any conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Lease, the terms and provisions of this Amendment shall, in all
instances, control and prevail.
3. Confirmation. The Premises were completed in accordance with the Workletter
attached to the Lease, including plans and specifications, and Tenant accepted
the Premises for possession as of August 21, 2002.
4. Expansion of Premises. Effective on January 1, 2007 (the “Expansion
Commencement Date”), the Premises shall be expanded by adding approximately
1,789 RSF in Suite 820 on the 8th floor of the Building (the “Expansion
Premises”), as depicted on Exhibit A to this Amendment. The Premises, not
including the Expansion Premises, is sometimes referred to herein as the
“Original Premises.” Tenant’s Proportionate Share with respect to the Expansion
Premises shall be 0.378%, and Tenant’s Proportionate Share with respect to the
14,413 RSF of the entire Premises, as of the Expansion Commencement Date, shall
be 3.043%.
5. Extension of Term of Lease. The “Lease Expiration Date,” for both the
Original Premises and the Expansion Premises, shall be August 31, 2012. The
period from the Expansion Commencement Date through the Lease Expiration Date is
sometimes referred to herein as the “Expansion Term.”

 



--------------------------------------------------------------------------------



 



6. Base Rent.
a. Original Premises. Beginning on the Effective Date, the Base Rent chart found
in Section 1.1(f) of the Lease shall be replaced with the following as to the
Original Premises, and the Base Rent for the Original Premises shall be as
follows:
Notwithstanding the foregoing schedule, Base Rent, on the Original Premises
only, shall be abated for the first five months following the Effective Date
(i.e., October 2006 through February 2007). In addition, Base Rent, on the
Expansion Premises only, shall be abated for the first two months and for the
last three calendar months of the Expansion Term (i.e., January and
February 2007, and June through August 2012). Such reductions shall occur only
if Tenant is not then in Default under the Lease and/or this Amendment.
The total amount of Base Rent abated pursuant to the previous paragraph is
collectively referred to as the “Abated Rent.” If Landlord, following an uncured
monetary Event of Default by Tenant, terminates this Lease or, without
terminating this Lease, terminates Tenant’s right to possession of some or all
of the Premises, then, in addition to all other rights and remedies available to
Landlord, an amount equal to the total Abated Rent (or the Abated Rent as to
that portion of the Premises for which Tenant’s right to possession is
terminated) multiplied by a fraction, the numerator of which is the number of
months remaining in the Lease Term and the denominator of which is 63, shall
immediately become due and payable.

                          Period   Base Rent/RSF     Annual Base Rent    
Monthly Base Rent  
October 1, 2006 through September 30, 2007
  $ 26.50     $ 334,536.00     $ 27,878.00  
October 1, 2007 through September 30, 2008
  $ 27.00     $ 340,848.00     $ 28,404.00  
October 1, 2008 through September 30, 2009
  $ 27.50     $ 347,160.00     $ 28,930.00  
October 1, 2009 through September 30, 2010
  $ 28.00     $ 353,472.00     $ 29,456.00  
October 1, 2010 through September 30, 2011
  $ 28.50     $ 359,784.00     $ 29,982.00  
October 1,2011 through August 31, 2012
  $ 29.00     nla   $ 30,508.00  

b. Expansion Premises. The Base Rent for the Expansion Premises shall be as
follows:

                          Period   Base Rent/RSF     Annual Base Rent    
Monthly Base Rent  
January 1,2007through September 30, 2007
  $ 26.50     nla   $ 3,950.71  
October 1, 2007 through September 30, 2008
  $ 27.00     $ 48,303.00     $ 4,025.25  
October 1, 2008 through September 30, 2009
  $ 27.50     $ 49,197.50     $ 4,099.79  
October 1, 2009 through September 30, 2010
  $ 28.00     $ 50,092.00     $ 4,174.33  
October 1,2010 through September 30, 2011
  $ 28.50     $ 50,986.50     $ 4,248.88  
October 1,2011 through August 31, 2012
  $ 29.00     nla   $ 4,323.42  

 



--------------------------------------------------------------------------------



 



7. Operating Costs. Commencing with the Effective Date and continuing through
the Expansion Term, Base Year shall mean calendar year 2007. Tenant acknowledges
and agrees that Landlord has the right to maintain its records for Operating
Costs on a cash basis, and to include in Operating Costs for each calendar year
those real estate taxes actually paid by Landlord in that year, regardless of
when such taxes were assessed, imposed, or accrued,. Tenant further confirms
that electricity for Tenant lighting, outlets, and operation of office machines
is separately metered and billed directly to Tenant by Commonwealth Edison.
8. Brokers. Tenant represents to Landlord that Tenant has not dealt with any
broker in connection with this Amendment other than Landlord’s broker, Tramrnell
Crow Company, and Tenant’s broker, Colliers Bennett & Kahnweiler. Tenant agrees
to indemnify, defend and hold Landlord and Landlord’s agents harmless from all
damages, liability and expense (including reasonable attorneys’ fees) arising
from any claims or demands of any other brokers or finders for any commission
alleged to be due such brokers or finders in connection with their participation
in the negotiation with Tenant of this Amendment.
9. Tenant Improvements. Tenant accepts the Premises, including the Expansion
Premises, AS IS, WHERE IS, with all faults. Landlord is not required to perform
or pay for, or provide Tenant with an allowance for, any work or improvements on
the Premises, except as provided below in subparagraphs (a) and (b):
(a) Landlord shall provide an “Allowance,” in an aggregate amount not to exceed
$180,000.00, which Tenant may use beginning upon Landlord’s execution of this
Amendment, and ending on September 30, 2008, for alterations and improvements to
the Original Premises and Expansion Premises by Tenant, together with related
soft costs including architectural and engineering fees, permits, voice/date
cabling, furniture, fixtures, and equipment (collectively, the “Work”). The Work
shall be planned and performed by Tenant in strict accordance with the
requirements of Section 6.1(e) of the Lease. Landlord agrees that Tenant may
commence alterations and improvements at any time from and after the Effective
Date. Landlord hereby approves Tenant’s retention of Leopardo Construction as
Tenant’s general contractor. Any portion of the Allowance not used on or before
September 30, 2008, shall expire. Landlord shall contribute the Allowance within
thirty (30) days after Substantial Completion of the Work, upon being invoiced
for the same with all reasonable required documentation demonstrating such work
has been performed by Tenant’s contractors. As a condition of Landlord’s
disbursement of any part of the Allowance, Tenant shall provide to Landlord fmal
lien waivers and contractors’ affidavits, and invoices for actual costs, in such
form as may reasonably be required by Landlord and Landlord’s lender and title
insurance company, from all parties performing labor or supplying materials or
services in connection with the Work.
(b) Landlord shall, at its expense, on or by December 1, 2006, install sprinkler
distribution throughout the Expansion Premises that connects to the Building’s
main riser on the 8th floor. All sprinkler heads will be installed in a good and
workmanlike manner and conform to the applications sections of the building code
of the City of Chicago. Landlord further agrees for efficiency purposes to
coordinate the installation of such sprinkler distribution system with the Work
being performed in the Expansion Premises. It being understood that the Work
shall be performed while Tenant remains in possession of the Original Premises,
in no event shall any circumstances related to such Work and/or Landlord’s
review and supervision of the Work allow Tenant to claim that Landlord has
committed any breach, interference with Tenant’s use and enjoyment of the
Premises, constructive eviction, or similar wrong, or give Tenant any right of
termination, self-help, off-set, set-off, deduction, or similar remedy. Tenant
further acknowledges that the Work may not be completed by the Expansion
Commencement Date, and that this circumstance shall not postpone the Expansion
Commencement Date, or affect Tenant’s obligation to pay Rent, or make Landlord
or its agents or contractors liable for any damage, loss, liability or expense
caused Tenant thereby. It is understood and agreed that the Abated Rent
described in paragraph 6 of this Amendment shall fully compensate Tenant for any
delay in the Expansion Premises being ready for occupancy.
10. Parking. During the Expansion Term, Authorized Number of Parking Spaces
shall mean the existing four (4) reserved spaces at a rate of $0 per space per
month in the mall level garage, plus one (1) reserved space at the rate of $0
per space per month in the lower level parking garage.
11. Deposit. Tenant shall make a cash Deposit in the amount of $63,657.42
immediately upon execution of this Amendment, whereupon Landlord shall promptly
return Tenant’s Letter of Credit and Tenant’s cash Deposit shall constitute the
Deposit under Section 3.2 of the Lease.
12. Options. The Right of First Offer set forth in Section 13.14 of the Lease is
hereby deleted. Tenant shall have no option under the Lease to renew, extend,
expand, terminate, or cancel; no right of first offer, first refusal, or
purchase; and no similar rights or options, except as follows:
Landlord hereby grants Tenant an option to renew the Lease (“Renewal Option”),
on the same terms, conditions and provisions contained in the Lease except as
otherwise provided herein, for one period of five years (“Renewal Term”),
commencing on the day after the Lease Expiration Date. Tenant shall exercise its
Renewal Option for the Renewal Term by giving written notice to Landlord at
least twelve (12) months before the Lease Expiration Date, time being of the
essence. If such Renewal Option is not so exercised, it shall thereupon expire.
Tenant may exercise the Renewal Option, and its exercise thereof shall be
effective, only if at the time of Tenant’s exercise, and on the first day of the
Renewal Term: (i) the Lease is in full force and effect, (ii) Tenant is not in
Default under the Lease or this Amendment, and (iii) Tenant is in possession of
the entire Premises. Base Annual Rent per

 



--------------------------------------------------------------------------------



 



rentable square foot of the Premises payable during the Renewal Term shall be
equal to the Market Rental Rate (as hereafter defined) per rentable square foot
for the Premises. Landlord shall give Tenant written notice of the proposed
Market Rental Rate within sixty (60) days following written request by Tenant
made not earlier than fifteen (15) months prior to the commencement of the
Renewal Term. If Tenant has validly exercised said Renewal Option, then within
thirty (30) days after request by either party hereto, Landlord and Tenant shall
enter into a written amendment to the Lease confirming the terms, conditions and
provisions applicable to the Renewal Term as determined in accordance herewith.
The Renewal Option may be exercised only with respect to the entire Premises
(Original Premises plus Expansion Premises).
As used herein, the term “Market Rental Rate” per rentable square foot of the
Premises shall mean (i) the annual rate of base rent reasonably determined by
Landlord to be the prevailing market rental rate for comparable tenants for
comparable space in the Property (taking into consideration the duration of the
term for which such space is being leased, location and/or floor level within
the Building, when the applicable rate first becomes effective and other
comparable factors; and reflecting (i.e., reduced, if applicable, to reflect any
prevailing concessions which are not being provided to Tenant in kind)
prevailing concessions, such as, but not limited to, rental concessions, tenant
improvement work, design, construction and moving allowances, and time for
construction of tenant improvements; and assuming that leasing commissions will
be paid) for terms commencing on or about the time for which Market Rental Rate
is being determined hereunder, or, if there is no comparable space or recent
comparable transactions in the Property, then in comparable office buildings in
the Rosemont, Illinois, area, plus (ii) additional components of the Market
Rental Rate, which may include, among the other then prevailing components of
rent, periodic adjustments or additions to a fixed rent based on a share of real
estate taxes and other expenses (such as Additional Rent) and increases to
adjust for inflation. Bona fide written offers to lease comparable space at the
Building received by Landlord from third parties (at arm’s length) or given by
Landlord to third parties (at arm’s length) may be used by Landlord as an
indication of the Market Rental Rate.
13. Lease in Full Force and Effect. Except as expressly provided herein, all of
the terms and provisions of the Lease shall remain in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment in manner
sufficient to bind them as of the day and year first above written.
LANDLORD
O’HARE PLAZA I LLC, a Delaware limited
liability company
By: JONES LANG LASALLE AMERICAS (ILLINOIS L. P.,
Property Manager and Authorized Agent
By: /s/ Janet Reuter
Name: Janet Reuter
Its: E.V.P.
Date: 10/4/2006
TENANT
PCTEL, INC., a Delaware corporation
By: /s/ John Schoen
Name: John Schoen
Its: C.F.O.
Date: 9/29/2006

 